Citation Nr: 0936172	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder, 
to include epilepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In April 2009, the Veteran and his wife testified at a travel 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.  During the hearing he also submitted a 
waiver of initial RO review of evidence he subsequently 
submitted.  This evidence will be considered by the Board in 
adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An April 2006 rating decision denied service connection 
for a seizure disorder on the basis that the Veteran had not 
submitted new and material evidence to reopen the claim.  The 
Veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the April 2006 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a seizure disorder, to include epilepsy.

4.  The Veteran has been diagnosed with a seizure disorder 
that has been etiologically linked to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a seizure 
disorder, to include epilepsy, and the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for a seizure disorder, to include 
epilepsy, is established.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for a seizure disorder, to include 
epilepsy.  The claim was previously denied by an April 2006 
rating decision on the basis that new and material evidence 
had not been submitted to reopen the previously denied claim.  
The Veteran did not appeal the April 2006 rating decision.  
That decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.150(d), 20.302, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the April 2006 rating decision includes an April 2008 written 
medical opinion from a VA neurological nurse practitioner, a 
May 2009 written medical opinion signed by the same VA nurse 
practitioner and a VA neurologist, and the Veteran's own 
testimony and assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the April 2006 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a seizure disorder, to include epilepsy.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds that the submitted medical opinions from VA 
medical staff indicating the Veteran's current seizure 
disorder is as likely as not etiologically related to his 
inservice 1966 accident represents evidence that is new, not 
cumulative or redundant.  This newly submitted evidence is 
also material because it tends to show that the Veteran's 
current seizure disorder is etiologically related to a head 
injury sustained in an accident in service.  As such, the 
Board finds that this evidence provides medical evidence of 
an etiological link between the Veteran's service and his 
current seizure disorder, and thus, it relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the submitted medical opinions raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for a seizure disorder, to include epilepsy.  

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Considering all the competent medical evidence of record, and 
giving the Veteran the benefit of the doubt, the Board finds 
that service connection for a seizure disorder, variously 
diagnosed as posttraumatic seizure disorder and epilepsy, is 
warranted.  Initially, service treatment records clearly 
indicate that the Veteran suffered a head injury with an 
initial loss of consciousness after he was hit by a car in 
February 1966.  He was hospitalized for 2 days and diagnosed 
with a mild concussion.  VA and private treatment records, 
dating from 1994, indicate ongoing treatment for a seizure 
disorder, variously diagnosed as posttraumatic seizure 
disorder and epilepsy, since 1992.  With the exception of a 
February 2002 VA treatment record noting the Veteran was in a 
coma for 3 days following the inservice injury, the treatment 
records consistently note the Veteran's history of the 1966 
head injury and that he had not suffered any other head 
injury prior to the 1992 seizure.  As noted above, an April 
2008 letter from a VA nurse practitioner in neurology, 
indicates that the Veteran developed epilepsy in 1992 and 
notes that he provided military records regarding the 
February 1966 accident and the resultant preliminary 
diagnosis of concussion.  The nurse practitioner opined that 
while the head injury occurred many years before the onset of 
his epilepsy, it could not be ruled out as a possible cause 
of his current condition.  A subsequent May 2009 letter from 
the same nurse practitioner and also signed by the Director 
of VA's neurology section in Seattle, Washington, notes the 
Veteran's relevant history and his military line of duty 
determination from February 1966 were reviewed.  The VA 
health care providers opined that, while the cause of the 
Veteran's epilepsy was likely multifactorial, it was at least 
as likely as not caused by or a result of the head injury he 
suffered in 1966.  The Board notes that there is nothing in 
the record that specifically contradicts the VA medical 
opinions.  The Board finds the May 2009 VA neurologist's and 
nurse practitioner's opinion that the Veteran's current 
seizure disorder, identified as epilepsy, as likely as not 
was caused by or is a result of the inservice head injury as 
probative regarding the etiology of the Veteran's seizure 
disorder.  In this respect, the Board notes that both 
opinions were provided after the Veteran's service treatment 
record was reviewed and with clear knowledge of the initial 
onset of the seizure disorder in 1992.  Under these 
circumstances, the Board cannot conclude, given this evidence 
that the preponderance of the evidence is against the claim.  

Thus, in light of the foregoing, the Board finds that 
preponderance of the evidence of record supports the 
Veteran's claim for service connection for a seizure 
disorder.  Accordingly, entitlement to service connection for 
seizure disorder, to include epilepsy, is granted.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a seizure disorder, to include 
epilepsy, is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


